Citation Nr: 1418973	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  03-18 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for service-connected residuals of medial and lateral  meniscectomies, manifested by limitation of flexion, of the left knee.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1982 to February 1984.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating decision by the Chicago, Illinois Department of Veterans Affairs Regional Office (RO).  In his July 2003 substantive appeal, the Veteran requested a hearing before a member of the Board.  A hearing was scheduled for January 2007; however, the Veteran failed to appear and he did not request that the hearing be rescheduled.  Therefore, the Board considers the Veteran's hearing request withdrawn.  

The Board previously denied the Veteran's claim for a disability rating in excess of 20 percent for service-connected residuals of medial and lateral  meniscectomies of the left knee in an August 2009 decision.  Thereafter, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2010, based on a Joint Motion for Remand (Joint Motion), the Court issued an Order remanding this case to the Board for compliance with the Joint Motion.  In March 2011, the Board remanded the claim for development consistent with the Joint Motion.  

In August 2012, the Board issued a decision which, in pertinent part, again denied the Veteran's claim for a disability rating in excess of 20 percent for service-connected residuals of medial and lateral  meniscectomies of the left knee.  The Veteran appealed this decision to the Court and in a January 2014 Order, the Court granted a Joint Motion and remanded the issue to the Board for compliance with the Joint Motion.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.  

The issue of entitlement to a TDIU due to service connected disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1. The Veteran's service-connected residuals of medial and lateral meniscectomies of the left knee has been manifested by flexion limited to, at worst, 30 degrees; and painful motion; without persuasive evidence of subluxation or instability. 

2. The Veteran's service-connected residuals of medial and lateral meniscectomies of the left knee included a finding of extension limited to, at worst, 10 degrees, on April 11, 2002, but limitation of extension has not been shown at any other time during the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for the residuals of medial and lateral meniscectomies of the left knee, manifested by limitation of flexion, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5260 (2013).

2.  The criteria for a disability rating of 10 percent for the residuals of medial and lateral meniscectomies of the left knee, manifested by limitation of extension, were met only for the time period from April 11, 2002 to August 8, 2004.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5261 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

After review of the claims file, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions in this case with respect to the issues herein decided.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  

The information contained in a March 2002 letter satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Although this case has been appealed twice, there have been no findings of insufficiency of VA notice, or of any prejudicial error.  

The Veteran's service treatment records and VA medical treatment records have been obtained and are associated with the claims files.  Also, the Veteran was provided VA examinations in May 2001, April 2002, August 2004, January 2009, and May 2011.  These examinations and their associated reports were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination reports were based on examination of the Veteran by examiners with appropriate expertise who reviewed the claims file.  38 C.F.R. § 3.159(c)(4) (2013); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board is not remanding this case for additional development because there is no indication in the record that relevant evidence remains outstanding.  The Veteran was provided with notice in a March 2014 letter, following the January 2014 Court Order granting the Joint Motion, that his case had returned to the Board.  He responded that he had no further evidence to submit, nor did he make any allegations that there are outstanding relevant medical records that he wanted VA to obtain.  As for a VA examination, the regulations require re-examination when there is an indication in the record that the disability may have worsened since the last examination.  Here, although the last examination was done approximately three years ago, there is no medical evidence suggesting that the condition has worsened, nor has the Veteran himself alleged any worsening.  The mere passage of time, in and of itself, is not a sufficient reason to obtain yet another examination.  The Board declines to do so, considering that many examinations have already been provided over the decade that this appeal has been pending, and, again, there is no subjective allegation of worsening or objective evidence indicating the possibility of worsening.

Moreover, the RO has substantially complied with the Board's most recent March 2011 remand instructions.  The RO obtained outstanding VA treatment records and provided an adequate May 2011 VA examination, as discussed above.  Under these circumstances, the Board finds that there has been substantial compliance with its remand instructions, and an additional remand to comply with the Board's directives is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998). 
 
There is no indication in the record that any additional evidence relevant to the issues decided is available and not part of the claims files.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.  

II.  Legal Criteria 

The Board has reviewed all of the evidence in the claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements. In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

Diagnostic Code 5257 provides ratings for impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated as 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated as 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated as 30 percent disabling.  38 C.F.R. § 4.71a.

The VA General Counsel has also held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOGCPREC 9-2004 (September 17, 2004).

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg. Flexion of the leg limited to 60 degrees warrants a noncompensable (0 percent) disability rating; flexion of the leg limited to 45 degrees warrants a 10 percent disability rating; flexion of the leg limited to 30 degrees warrants a 20 percent disability; and flexion of the leg limited to 15 degrees warrants a 30 percent disability rating.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg. Extension of the leg limited to 5 degrees warrants a noncompensable (0 percent) disability rating; extension of the leg limited to 10 degrees warrants a 10 percent disability rating; extension of the leg limited to 15 degrees warrants a 20 percent disability rating; extension of the leg limited to 20 degrees warrants a 30 percent disability rating; extension of the leg limited to 30 degrees warrants a 40 percent disability rating; and extension of the leg limited to 45 degrees warrants a 50 disability rating.  38 C.F.R. § 4.71a.

Other diagnostic codes relating to the knee are Diagnostic Code 5256 (ankylosis), Diagnostic Codes 5258 and 5259 (symptomatic dislocation and/or removal of semilunar cartilage), Diagnostic Code 5262 (impairment of tibia and fibula) and Diagnostic Code 5263 (genu recurvatum).  As noted below, these conditions are not shown on examination and application of these diagnostic codes is not warranted.  38 C.F.R. § 4.71a.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

The Veteran contends that he is entitled to a higher disability rating for his service-connected residuals of medial and lateral  meniscectomies of the left knee, for which he is currently in receipt of a 20 percent disability rating due to limitation of flexion under Diagnostic Code 5261.  

The Veteran was afforded a VA examination of his left knee in May 2001.  At that time, the Veteran reported a history of injury and left knee arthroscopy while on active service.  Examination of the left knee showed no effusion and ligamentous examination was negative.  There was slight tenderness noted at the medial joint line.  Range of motion measurements of the left knee were: flexion to 110 degrees and full extension.  The examiner assigned a diagnosis of previous medial meniscal tear of the left knee, with minimal long term sequelae.  

The Veteran was afforded another VA examination in April 2002.  At that time it was noted that in addition to his left knee disability, the Veteran suffered from a left ankle disability, and he also complained of right knee pain and low back pain.  He reported that, due to these disabilities, he used a cane for support at all times.  He reported constant left knee pain, which was exacerbated by walking.  On examination, range of motion measurements of the left knee were: flexion to 90 degrees, with pain; and extension limited to 10 degrees.  There was no evidence of muscle atrophy or joint laxity.  X-ray of the left knee was normal.  The examiner assigned a diagnosis of medial and lateral meniscal tears of the left knee post meniscecotmies of his medial and lateral meniscus, and noted that current X-ray of the left knee was normal.  

The Veteran was afforded a new VA examination in August 2004.  At that time, he reported that he had daily left knee pain, approximately 80 percent of the time, which ranged from a 5 to 10, out of 10, in intensity.  He reported that his pain was unaffected by weight bearing activities or movements.  He reported that he was limited in his ability to ambulate with a cane to approximately one-quarter block, due to his knee and hip problems.  He was unable to squat or kneel at the time of examination.  On examination, the Veteran was noted to have stable and intact ligaments in the left knee, with minimal crepitus.  Range of motion measurements of the left knee were: flexion to 105 degrees and full extension.  There was no additional limitation of motion.  There was no limitation due to weakness, fatigability, or incoordination during flare-ups.  The examiner assigned a diagnosis of chronic left knee strain and noted that X-ray revealed a tiny spur on the lower pole of the patella.  

The Veteran was afforded a new VA examination in January 2009.  At that time, he reported that his left knee hurt from time to time.  He reported that he used a scooter to get around as a result of his various lower extremity disabilities.  He reported an incident in 2003 when he fell down stairs after his left leg gave out, which caused injury to his right knee.  On examination of the left knee there was no pain or laxity with valgus or varus stress.  Range of motion measurements were: flexion to 30 degrees and full extension.  There was no additional functional impairment due to pain, weakness, fatigability, incoordination, or flare-ups on repetitive testing.  He had full strength with resisted quadriceps and hamstrings.  McMurray's test revealed some discomfort, but no pain with patellar grind.  X-ray revealed joint space narrowing with some slightly increased bony sclerosis and two areas of calcification seen on the lateral aspect.  The examiner assigned a diagnosis of mild left knee strain and noted that his pain, as reported, was minimal and isolated to the medial joint space, which was consistent with degenerative changes.  The examiner highlighted that there was no evidence of joint laxity on examination.  


The Veteran was afforded another VA examination of the left knee in May 2011.  At that time, he reported difficulty with ambulation because of weakness in his bilateral lower extremities.  He reported that he used crutches for support to get around his apartment and used a motorized scooter outside of his apartment.  On examination, it was noted that the Veteran was able to ambulate a few steps from his motorized scooter to the examination table.  Range of motion measurements of the left knee were: flexion to 120 degrees and full extension.  There was no effusion of the joint noted.  McMurray test and Lachman sign were both negative.  There was no evidence of cruciate or collateral ligament instability.  Sensitivity to light touch was noted over the entire left lower extremity.  There was no additional limitation of motion, weakness, fatigability, incoordination, or flare-ups on repetitive testing.  The Veteran denied any incapacitating episodes or symptoms of radiating pain.  The examiner assigned a diagnosis of postoperative arthroscopy of the left knee, with a normal X-ray.  

Also of record are VA treatment records which show the Veteran receives routine treatment at the VAMC for a variety of medical conditions.  These records are silent for any complaints of instability in the left knee, in fact, as noted above, the VA treatment records consistently note that the Veteran is unstable as a result of his left foot drop.  The VA treatment records associated with the claims files provide no indication that the Veteran's left knee disability is more severe than what is reflected in the C&P examination reports of record.  

Based on the evidence of record, the Board finds that a disability rating in excess of 20 percent for the Veteran's service-connected residuals of medial and lateral  meniscectomies of the left knee, manifested by limitation of flexion, is not warranted.  In this regard, the Board notes that the medical evidence of record, specifically the January 2009 VA examination report, shows that the Veteran's left knee flexion has been limited, at worst, to 30 degrees.  There is no indication from the VA examination reports or VA treatment notes of record, that the Veteran's flexion has, at any point, been limited to 15 degrees or more.  In fact, on his most recent examination in May 2011, the Veteran's flexion was only limited to 120 degrees, indicating some improvement in his symptoms.  Therefore, the Board finds that a disability rating in excess of 20 percent for limitation of flexion is not warranted at this time.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Resolving all reasonable doubt in the Veteran's favor, the Board has determined that from April 11, 2002, the date of the VA examination showing limitation of extension, to August 8, 2004, the Veteran is entitled to a 10 percent disability rating for his service-connected residuals of medial and lateral  meniscectomies of the left knee, manifested by limitation of extension.  In this regard, the Board notes that on April 11, 2002 VA examination, the Veteran was noted to have limitation of extension to 10 degrees, which warrants a 10 percent disability rating.  The VA examination reports and VA treatment notes of record do not indicate that the Veteran ever had more severe limitation of extension, specifically that his extension was limited to 15 degrees or more.  

Because this appeal has been ongoing for a lengthy period of time, and because the level of a veteran's disability may fluctuate over time, the VA is required to consider the level of the veteran's impairment throughout the entire period.  In this respect, staged ratings are a sensible mechanism for allowing the assignment of the most precise disability rating-one that accounts for the possible dynamic nature of a disability while the claim works its way through the adjudication process.  Here, based on the differing levels of disability throughout the appeal period, the rating for limitation of extension is warranted only for the period from April 11, 2002 to August 8, 2004.  There is no medical evidence during the appeal period that is dated prior to April 11, 2002, showing limitation of extension.  On August 9, 2004 VA examination, the Veteran was noted to have full extension, which the evidence shows he has maintained since.  This clearly shows that the limitation of extension present in April 2002 not only resolved by August 2004 but has demonstrated sustained improvement since all examinations done since 2004 have also shown no limitation of extension.  Therefore, staged ratings are appropriate.  Thus, after August 8, 2004, the 10 percent rating for limitation of extension of the knee is discontinued and the rating returns to zero percent.  Essentially, a zero percent rating is what was awarded by the RO in the first instance, since they declined to assign a separate rating for any time period for limitation of extension.  Because the rating returns to the zero percent originally assigned by the RO, this is not a "reduction" in rating and is appropriate.  O'Connell v. Nicholson, 21 Vet. App. 89   (2007).

The Board notes that the Veteran's complaints of pain have been taken into consideration in this decision.  There is no other evidence showing that the Veteran has more limitation of motion than that found at his VA examinations, or that his functional impairment is further limited by symptoms of weakness, fatigability, incoordination, or flare-ups.  Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning schedular ratings in excess of 20 percent for limitation of flexion at any point during the period on appeal, or 10 percent, from April 11, 2002 through August 8, 2004, and a noncompensable rating from August 9, 2004 forward, for limitation of extension, due to the functional impairment of the Veteran's left knee disability

The Joint Motion also asked the Board to provide additional explanation for why a separate disability rating for the Veteran's left knee disability under diagnostic code 5257 was not assigned based on instability.  The Joint Motion referenced an April 2010 file review and medical opinion that was requested to address the issue of whether the Veteran's left knee disability resulted in any instability, causing him to fall and sustain a right knee injury in 2003.  The VA examiner noted that the claims files indicated the Veteran reported his left knee gave out when going down a set of stairs, causing him to fall and injure his right knee.  The examiner found that based on the "severe disability in his left knee, it was certainly very plausible that the left knee gave way as described by the Veteran."  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  The Board finds that the 2010 statement is outweighed by the medical evidence of record, particularly the multiple VA examinations.  Despite the notation that instability was "plausible," the plain fact remains that every examiner of record has indicated that there is no objective evidence of instability of the right knee.  No notations of instability, laxity, or subluxation have been made upon physical examination.  Therefore, despite the Veteran's account of the fall, there is no objective medical evidence indicating the Veteran's left knee has been unstable at any point during the appeal period.

Additionally, the Veteran's VA treatment records consistently note that the Veteran was unstable as a result of his left foot drop, not his left knee disability.  He is service-connected for foot drop, with a separate rating.  What is at issue here is whether there is knee instability warranting a separate rating.  With every physical examination during the appeal period showing no such findings, the objective medical evidence clearly outweighs the Veteran's report of instability.  As such, the Board finds that a separate disability rating under diagnostic code 5257 for the Veteran's service-connected residuals of medial and lateral  meniscectomies of the left knee is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Consideration has been given to assigning the Veteran a compensable disability rating under other Diagnostic Codes applicable to the knee; however, there is no evidence the Veteran suffers from ankylosis of the left knee joint (Diagnostic Code 5256) or from effusion and "locking" caused by dislocated, semilunar cartilage (Diagnostic Code 5258).  Further, there is no evidence the Veteran's left knee disability is manifested by impairment of the tibia or fibula (Diagnostic Code 5262) or genu recurvatum (Diagnostic Code 5263).  38 C.F.R. § 4.71a.


Extra-Schedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  

The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the record reflects that the manifestations of the Veteran's left knee disability are contemplated by the schedular criteria.  There is no indication from the evidence of record that the Veteran has had frequent hospitalizations or has even received frequent emergency treatment for his left knee disability.  The Board notes that the Veteran has claimed entitlement to a TDIU based on his service-connected disabilities, which will be discussed separately in the remand portion below.  However, there is no indication that the average industrial impairment from the Veteran's left knee disability would be to such a degree as to warrant the assignment of higher ratings.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.  Thun, id.


ORDER

Entitlement to a disability rating in excess of 20 percent for service-connected residuals of medial and lateral  meniscectomies of the left knee, manifested by limitation of flexion, is denied.  

Entitlement to a disability rating of 10 percent for service-connected residuals of medial and lateral  meniscectomies of the left knee, manifested by limitation of extension, from April 11, 2002 to August 8, 2004, is granted, subject to the laws and regulations governing payment of monetary benefits.


REMAND

The Joint Motion found the Board incorrectly referred the claim for TDIU, rather than remand it.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  What the Court may not have been aware of is that while his appeal to the Court was pending, the Veteran was denied entitlement to a TDIU due to his service-connected disabilities by the RO in an August 2013 rating decision.  The basis of the denial was that the Veteran had not submitted a VA Form 21-8940 detailing his prior employment history.  However, the Board notes that associated with the Veteran's "Virtual VA" file is a November 2012 VA Form 21-8940, although this form contains very little information regarding the Veteran's employment history.  

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should request that the Veteran complete a new VA Form 21-8940 and explain that such form should be filled out in as much detail as possible in order to adequately adjudicate his claim. 

2.  Then, after performing any development deemed necessary, the RO or the AMC should again consider the TDIU claim.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


